Title: To Alexander Hamilton from Jacob Kingsbury, 30 September 1799
From: Kingsbury, Jacob
To: Hamilton, Alexander


          
            Sir,
            Norwich, Connecticut, 30th September, 1799—
          
          With the greatest pleasure I do myself the honor of congratulating you on your appointment to the command of the United States Army, with much satisfaction I anticipate the pleasure of Acting under the command of one who has gained so much reputation both in the Cabinet and field—
          I have now Sir, to inform you that on the 29th of last April I left Camp at Loftus’s Heights by permission from Brigadier General Wilkinson, and after traveling nearly two thousand Miles by Land arrived at this place on the 11th of August, my permission and order is enclosed, and agreable to them I have now to wait your Orders, and that Sir, not without hopes of obtaining permission for leave of absence for twelve or fourteen Months from this date, I hope there is no impropriety in my asking the favor, I have been constantly in the Western Army for fourteen Years, excepting a pass for Six Months in the Year 1790, with that exception, I have not been absent from military duty one hour, during the last nine years—
          I have the honor to remain, With due respects, Sir, your most Obdt Servt.—
          
            Jacob Kingsbury Major
            2nd US Regiment Infantry
          
          Major General Hamilton—
        